Citation Nr: 1641423	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-40 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than August 7, 1989, for the award of service connection for posttraumatic stress disorder (PTSD), including based on clear and unmistakable error (CUE) in a July 30, 1981, rating decision.

2.  Entitlement to an effective date earlier than January 27, 1993, for the award of a 100 percent rating for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972, from October 1974 to May 1975, and from November 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the claim in February 2014.  The issues have been recharacterized as above for clarity.


FINDINGS OF FACT

1.  The August 1990 rating decision is final as to assignment of an effective date of August 7, 1989, for the award of service connection for PTSD.

2.  The February 1994 rating decision is final as to assignment of an effective date of January 27, 1993, for the award of a 100% rating for PTSD.

3.  By a July 30, 1981, rating decision, the Veteran's claim for service connection for PTSD (called post-traumatic stress syndrome at that time) was denied.  The Veteran appealed that claim, and in June 1982, the Board denied the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claims seeking an effective date prior to August 7, 1989, for the award of service connection for PTSD and an effective date prior to January 27, 1993 for the award of a 100% rating for PTSD lack legal merit and must be dismissed.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The July 30, 1981, rating decision was subsumed by the Board's June 1982 decision, is not subject to challenge based on CUE, and must be dismissed.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appellant can only attempt to overcome finality of the decision by a request for revision based CUE, or by a claim to reopen based upon new and material evidence.

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In March 2007, VA received, through the office of the Veteran's Congressman, a request for an earlier effective date for PTSD, "to begin at least the year 1985."  Service connection for PTSD was awarded in an August 1990 rating decision which assigned an effective date of August 7, 1989.  While the record contains numerous written statements from the Veteran and his representative(s) over the next year, none of these documents can be construed, even when read in the light most favorable to the Veteran, as a disagreement with the effective date assigned for PTSD.  

The Veteran was awarded a total (100%) rating for his PTSD in a November 1993 rating decision which assigned an effective date of October 1, 1993, (following a period of a temporary total rating from May 20, 1993, to September 30, 1993).  Within a year, in January 1994, the Veteran disagreed with the effective date of that decision, stating that he had filed a claim in January 27, 1993, so the effective date "should by law be effective Jan.27 or Feb 1st 93."  In a February 1994 rating decision, the RO corrected its November 1993 decision, finding that an effective date of January 27, 1993, was warranted for the 100 percent rating.  Thus, the earlier effective date the Veteran requested was awarded in the February 1994 rating decision, and the Veteran did not file a notice of disagreement with that rating decision. 

Thus, the August 1990 and February 1994 decisions with respect to the effective dates of the grant of service connection for PTSD and the award of 100% rating for that disability became final when the Veteran did not file a notice of disagreement or submit new and material evidence within one year following notification of the decisions.  

The Veteran has not filed a claim for CUE with respect to either the August 1990 or the February 1994 rating decisions.  Furthermore, the previous claim for service connection for PTSD, denied by the Board in June 1982, is also final.

The Veteran's current claims with respect to earlier effective dates for the grant of service connection for PTSD and/or the assignment of a 100% rating for that disability were filed many years after the Veteran was notified to these effective dates.  The VA has no authority to adjudicate the Veteran's freestanding earlier effective date claims.  In March 2007 he indicated that he wanted his "earlier effective date to begin at least the year 1985."  The Court has held once a decision assigning (or affirming on appeal) an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299 (2006). 

As VA has no authority to adjudicate a freestanding earlier effective date claims, the appellant's claim must be dismissed.

CUE

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

When a RO decision is not appealed to the Board, but is later reviewed de novo by the Board (i.e., on appeal from a subsequent RO decision regarding the merits of the claim), the unappealed RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).

If a Board decision subsumes an unappealed RO determination, the Veteran may not challenge the original RO determination as containing CUE, but must proceed before the Board to claim that there was CUE in the Board decision that subsumed the unappealed RO determination.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  To allow such a challenge would, in effect, improperly allow the RO to review the determinations of the Board.  Id.  See also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994).

In this case, the Veteran alleges that there is CUE in the July 1981 rating decision which denied entitlement to service connection for post-traumatic stress syndrome.  Historically, by a July 30, 1981, rating decision, the RO denied the Veteran's June 1981 claim for service connection for PTSD.  The Veteran timely appealed that decision, and in June 1982, the Board denied the claim de novo.  Thus, the July 1981 rating decision was subsumed by the June 1982 Board decision, and cannot be subject to a CUE claim as set forth in the law summarized above.  The Veteran has  not put forth a claim for CUE in the June 1982 Board decision.  Therefore, the current claim for CUE in the July 30, 1981 rating decision must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than August 7, 1989, for the award of service connection for PTSD is dismissed.

The claim of entitlement to an effective date earlier than January 27, 1993, for the award of a 100% rating for service-connected PTSD is dismissed.

The claim for CUE in the July 30 1981 rating decision, is dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


